Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2016

                                   No. 04-16-00378-CV

                                 Sandra Lynn BURGER,
                                        Appellant

                                            v.

                                 Daryl Glenn BURGER,
                                        Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 29, 2016.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court